United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-114564 CHINA CARBON GRAPHITE GROUP, INC. (Exact Name of Registrant as specified in its charter) Nevada 98-0550699 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) China Carbon Graphite Group, Inc. c/o Xinghe Yongle Carbon Co., Ltd. 787 Xicheng Wai Chengguantown Xinghe County Inner Mongolia, China (Address of principal executive office) (86) 474-7209723 (Registrant’s telephone number, including area code) Securities Registered pursuant to Section 12(b) of the Exchange Act: None Securities Registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant Section 13 or 15(d) of the Exchange Act.Yeso No x Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x The number of shares of common stock held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was 10,656,749.The aggregate market value of voting and nonvoting common stock held by non-affiliates of the registrant, based upon the closing bid quotation for the registrant’s common stock, as reported on the OTC Bulletin Board quotation service, as of June 30, 2010 was $7,459,724. The number of shares of the registrant’s common stock outstanding as of April 11, 2011 was 22,133,039. DOCUMENTS INCORPORATED BY REFERENCE: None CHINA CARBON GRAPHITE GROUP, INC. 2-K PART I. Item 1. Business 2 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 22 Item 4. Removed and Reserved 22 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 34 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 38 Item 9A Controls and Procedures 38 Item 9B Other Information 39 PART III. Item 10. Directors, Executive Officers and Corporate Governance 39 Item 11. Executive Compensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accountant Fees and Services 44 PART IV Item 15. Exhibits and Financial Statement Schedules 45 FORWARD-LOOKING STATEMENTS This annual report on Form 10-K contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this annual report on Form 10-K. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this annual report on Form 10-K reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this annual report on Form 10-K, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this annual report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. OTHER PERTINENT INFORMATION Unless the context specifically states or implies otherwise, references in this annual report to “we,” “us,” and words of like import refer to China Carbon Graphite Group, Inc., its wholly-owned subsidiaries, Talent International Investment Limited (“Talent”) and Xinghe Yongle Carbon Co., Ltd. (“Yongle”), and its controlled entity, Xinghe Xingyong Carbon Co., Ltd. (“Xingyong”), which is a variable interest entity that entered into contractual arrangements with Yongle and whose financial statements are consolidated with ours. Our business is conducted in China “.RMB” refers to Renminbi yuan, the legal currency of China. Our financial statements are presented in United States dollars in accordance with US GAAP.In this annual report, we refer to assets, obligations, commitments and liabilities in our financial statements in United States dollars.These dollar references are based on the exchange rate of RMB to United States dollars, determined as of a specific date.Changes in the exchange rate will affect the amount of our obligations and the value of our assets in terms of United States dollars which may result in an increase or decrease in the amount of our obligations (expressed in dollars) and the value of our assets. -1- PART I ITEM 1. Business. Overview of Our Business We are engaged in the manufacture of graphite-based products in the People’s Republic of China.Our products are used in the manufacturing process for other products, particularly non-ferrous metals and steel, and are incorporated in various types of products or processes, such as atomic reactors.We currently manufacture and sell primarily the following types of graphite products:  Graphite electrodes;  fine grain graphite; and  high purity graphite. Based on information we receive about our industry in the course of our business, we believe that we are the largest wholesale supplier of fine grain graphite and high purity graphite in China and one of China’s largest producers and suppliers of graphite products overall.Approximately 40% of our products are sold directly to end users in China, primarily consisting of steel manufacturers.All other sales are made to over 200 distributors located throughout 22 provinces in China.Our distributors then sell our products to end customers both in China and in foreign countries, including, among others, Japan, the United States, Spain, England, South Korea and India.In 2010, our revenues and profits improved from 2009 due to an increase in demand for our products due to improved market conditions, increased sales prices and an increase in our production capacity, as discussed in greater detail below under the heading “Results of Operations” in Item 2. Our Growth Strategy In 2011, our primary strategy is to double our current production capacity following the interior construction of, and installation of equipment, in our new facility, to seek to acquire and vertically integrate a local natural graphite mine, and to continue to improve gross profits by further adjusting our product mix toward higher margin products.Our long-term strategy is to: · initiate production and sales of ultra-high graphite electrodes with a diameter ranging from 600 to 800mm; · increase production capacity of our existing fine grain graphite and high-purity graphite products; · vertically integrate raw material providers with the objective of becoming a vertically integrated leader in the Chinese graphite industry; · improve our gross profits by continuing to focus on higher margin products such as ultra high graphite electrodes, fine grain graphite and high purity graphite; and · develop isostatic graphite, including solar, nuclear and semiconductor products. -2- We believe that the profit margin on isostatic graphite products would be significantly higher than the profit margins of our current line of products.There are currently 13 nuclear power plants in China, with 25 more plants currently under construction.Each of China’s 13 operating nuclear power reactors requires at least 10,000 tons of nuclear graphite every year. These power plants currently purchase their nuclear graphite from manufacturers in foreign countries, including Japan, Germany and the United States, which involves greater costs than purchasing from local Chinese companies.We know of only one graphite manufacturer in China that currently produces nuclear graphite that meets the specifications of these power plants. Only graphite rods with a diameter of more than 840 millimeters and a purity of more than 99.9999% may be used in nuclear power reactors. To date, we have produced only samples that meet these standards.The largest graphite that we currently produce in large quantities that contains such a high level of purity has a diameter of 600 millimeters. In January 2011, we completed the exterior construction of a production plant, whose annual production capacity is expected to be 30,000 tons. We intend to start installation and shakedown testing of a 4200-ton compressor and 36 annular kilns in this facility in the near future. The new facilities are expected to begin production by August 2011, subject to potential further delays in the installation of equipment, the hiring of additional employees, orders from customers, or other delays involved in construction, installation or production in a new facility. The new plant is expected to be used to manufacture a new product, ultra-high graphite electrodes with a diameter ranging from 600 to 800mm, along with existing fine grain and high-purity graphite products. The industrial applications of the products to be manufactured in the new facility include aerospace, defense, automotive and clean tech end products currently carries the greatest demand of all forms of graphite. We believe that this expansion will make us China's first domestic producer of 800 mm diameter ultra-high electrodes and will further strengthen the Company's leading position in China's fine grain graphite market. After the expansion, the Company is expected to have a 60,000 ton production capacity. The Company is currently operating at 100% production capacity of 30,000 tons annually. Some of our expansion plans, including the expansion of our product offerings to include nuclear, solar and semiconductor products and pursuing an acquisition, would likely require us to obtain additional funds from equity or debt markets, or to borrow additional funds from local banks.We currently have no commitments from any financing source.There is no assurance that we will be able to raise any funds on terms favorable to us, or at all.In the event that we issue shares of equity or convertible securities, holdings of our existing stockholders would be diluted.In addition, there is no assurance that we will successfully manage and integrate the production and sale of new products. Organizational Structure We were incorporated in Nevada on February 13, 2003 as Achievers Magazine Inc.On December 17, 2007, we completed a reverse merger transaction with Talent International Investment Limited, or Talent, a company incorporated in the British Virgin Islands on February 1, 2007.Following the reverse merger, our name was changed to China Carbon Graphite Group, Inc. As a result of the reverse merger, we wholly own Talent.Talent wholly owns Xinghe Yongle Carbon Co., Ltd., or Yongle, a wholly foreign owned enterprise organized under the laws of the PRC on September 18, 2007.On December 14, 2007, Yongle executed a series of exclusive contractual agreements with Xinghe Xingyong Carbon Co., Ltd., or Xingyong, an operating company organized under the laws of the PRC. Xingyong was founded in 1986 as a state-owned company and converted into a private enterprise in 2001. PRC law currently has limits on foreign ownership of certain companies. To comply with these foreign ownership restrictions, we operate our businesses in the PRC through Xingyong. Xingyong has the licenses and approvals necessary to operate its business in the PRC. We have contractual arrangements with Xingyong and its stockholders pursuant to which we have the ability to substantially influence Xingyong’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring stockholder approval. As a result of these contractual arrangements, we are able to control Xingyong. Consequently, we consolidate Xingyong’s financial statements with our financial statements. There are certain risks related to these contractual obligations.See “Risk Factors—Risks Related to Our Capital Structure” in Item 1A below. Xingyong’s principal stockholder is Dengyong Jin, our former chief executive officer who, together with family members, controls Sincere Investment (PTC), Ltd., which owns approximately 47% of the outstanding shares of our common stock. On December 14, 2007, we entered into the following contractual arrangements: -3- Business Operations Agreement Pursuant to this agreement, Xingyong is obligated to pay between 80% and 100% of its net income to Yongle, subject to annual negotiations between the parties.In each of 2008. 2009 and 2010, Xingyong paid 100% of its net income to Yongle. In order to guarantee Xingyong’s performance under this agreement, the stockholders of Xingyong agreed to obtain Yongle’s written consent prior to allowing Xingyong to enter into any transaction, which may materially affect Xingyong’s assets, obligations, rights or operations. Option Agreement Pursuant to the option agreement, Yongle was granted an exclusive option to purchase all of the capital stock of Xingyong at the lowest price permitted by PRC laws applicable at the time of the exercise of such option. Yongle may exercise such option, in part or whole, at any time until December 2017. Share Pledge Agreement Under the share pledge agreement, the stockholders of Xingyong pledged all of their equity interests in Xingyong to Yongle to guarantee Xingyong’s performance of its obligations under all other related agreements by and between Yongle and Xingyong.None of these shares may be transferred without the permission of Yongle. Exclusive Technical and Consulting Services Agreement Under the exclusive technical and consulting services agreement between Yongle and Xingyong, Yongle agreed to provide certain technical consulting and services to Xingyong, and Xingyong agreed not to accept any technical consulting services from any third party without the consent of Yongle. In addition, Yongle is the sole and exclusive owner of all rights, title and interests arising from the performance of the agreement. -4- Organizational Structure Chart The following chart sets forth our organizational structure: Industrial Uses of Graphite Graphite is considered to be the purest form of carbon. We manufacture our graphite products by using a high temperature process whereby the heavy hydrocarbons are broken down into simpler molecules. The resulting product provides us with a pure grade of carbon, which we use to make our products. Graphite is an excellent conductor of heat and electricity and has a high melting temperature of 3,500 degrees Celsius. It is extremely resistant to acid, chemically inert and highly refractory. The utility of graphite is dependent largely upon its type. There are three principal types of natural graphite, each occurring in different types of ore deposit:  Crystalline flake graphite, or flake graphite, occurs as isolated, flat, plate-like particles with hexagonal edges if unbroken and when broken the edges can be irregular or angular.  Amorphous graphite occurs as fine particles and is the result of thermal metamorphism of coal, the last stage of coalification, and is sometimes called meta-anthracite. Very fine flake graphite is sometimes called amorphous in the trade.  Lump graphite, or vein graphite, occurs in fissure veins or fractures and appears as massive platy intergrowths of fibrous or acicular crystalline aggregates, and is probably hydrothermal in origin. -5- All grades of graphite, especially high grade amorphous and crystalline graphite that remains suspended in oil are used as lubricants. Graphite has an extraordinarily low co-efficient of friction under most working conditions. This property is invaluable in lubricants. It diminishes friction and tends to keep the moving surface cool. Dry graphite as well as graphite mixed with grease and oil is utilized as a lubricant for heavy and light bearings. Graphite grease is used as a heavy-duty lubricant where high temperatures may tend to remove the grease. The flake type graphite is found to possess extremely low resistivity to electrical conductance. The electrical resistivity decreases with the increase of flaky particles. The bulk density decreases progressively as the particles become flakier. Because of this property in flake graphite, it is used in the manufacture of carbon electrodes, plates and brushes required in the electrical industry and dry cell batteries. Flake graphite has been replaced to some extent by synthetic, amorphous, crystalline graphite and acetylene black in the manufacture of plates and brushes. Flake graphite containing 80-85% carbon is used for crucible manufacture; 93% carbon and above is preferred for the manufacture of lubricants, and graphite with 40 to 70% carbon is utilized for foundry facings. Natural graphite, refined or otherwise pure, having carbon content not less than 95% is used in the manufacture of carbon rods for dry battery cells. Currently, artificially prepared graphite has replaced natural graphite to a great extent. Artificial graphite is prepared by heating a mixture of anthracite, high grade coal or petroleum coke, quartz and saw-dust at a temperature of 3,000ºC, out of contact with air. Graphite carbon is deposited as residue. Our Products We currently manufacture and sell the following types of graphite products:  graphite electrodes;  fine grain graphite; and  high purity graphite. Graphite electrodes are used as electricity-conducting materials within electric arc furnaces for manufacture of steel and non-ferrous metals such as brown alumina, yellow phosphorus, or other metals. Fine grain graphite blocks are used to make graphite crucibles in various industries and continuous casting dies for non-ferrous metals and spark erosion tools in the automotive industry. Fine grain graphite blocks are also machined to produce piston rings, sealing rings as well as jigs in the molding industry. In the space industry, fine grain graphite is used as rocket nozzles. Fine grain graphite is widely used in smelting for colored metals and rare-earth metal smelting as well as the manufacture of molds.We hope to penetrate some of these markets as we increase our production capacity and market our products to new customers. High purity graphite is used in the chemistry industry, semiconductor material and precious metal smelting industry, food industry and nuclear industry. Graphite bricks and rounds of high purity are used as moderators in an atomic reactor. In the nuclear field, graphite is a good and convenient material as a moderator but only if the graphite is low in certain neutron absorbing elements notably boron and the rare earths and is of consistent quality particularly with regard to density and orientation. High purity graphite is used in, among other things, the metallurgy, mechanical, aviation, electronic, atomic energy, chemical and food industries.We hope to penetrate some of these markets as we increase our production capacity and market our products to new customers. Our product types are differentiated based upon qualities such as density, thermal conductivity, electrical resistivity, thermal expansion and strength.With respect to each of our product types, we sell products that vary in size and purity, depending on the particular specifications requested by our distributors.We also customize our products in various shapes.We regularly upgrade each of our products by increasing their size, density and purity, in accordance with customer demands. -6- In June 2009, we launched production of newly developed fine grain graphite rods with a length of 3,500 millimeters and a purity level up to 99.99%.Based on informal discussions with others in our industry, we believe that these rods are currently the largest available in China’s graphite market. We are also currently building a new plant to manufacture ultra-high graphite electrodes with a diameter ranging from 600 to 800mm. This new plant is expected to have technologically advanced equipment capable of producing ultra-high electrodes with a diameter as large as 800 mm and rounded fine grain electrodes with a diameter as large as 600 mm. Following the completion of this expansion, we believe we will be China's first domestic producer of 800 mm diameter ultra-high electrodes.Such expansion will also further strengthen our position in China's graphite market. Our Manufacturing Facility We currently manufacture all of our products in our Inner Mongolia facility.In 2009, our facility had the capacity to produce 15,000 tons of materials annually, in the aggregate.In 2010, our facility production capacity was doubled to 30,000 tons. We are currently operating at 100% production capacity. The Company is also currently building a new plant to manufacture ultra-high graphite electrodes with a diameter ranging from 600 to 800mm. This new plant is expected to start operating in June 2011 and with a capacity to produce about 30,000 tons annually. The manufacturing process of each of our products generally involves various steps, including calcining, which is a thermal treatment process applied to raw materials, crushing raw materials into smaller particles, screening, mixing, forming, dipping, baking graphitization and machining.The technology and procedures used in this process vary amongst the different products that we manufacture.We have developed proprietary technology to support the forming stage of production and, as discussed below under the heading “—Intellectual Property,” we have been granted a patent by the State Intellectual Property Office of the PRC to protect our rights to this technology. We employ advanced methods of quality control and environmental management.In this regard, we have obtained ISO90001 certification and ISO14000 certification for all of our products. Our Raw Materials and Suppliers Our principal raw materials are coal asphalt, asphalt coke, metallurgy coke, needle coke, metallurgy coke power, quartzose sand, coal, petroleum coke and calcined coke, all of which are carbon rich and used in manufacturing graphite with a high degree of density, strength and purity.We purchase all of our raw materials from domestic Chinese suppliers.We do not have any long-term contracts with our suppliers.As a result, the cost of our raw materials is not fixed.Recently, raw material prices have increased, and we expect this trend to continue.If we are not able to pass on increased costs to our customers, we would be unable to maintain our profit margins.In times of decreasing prices, we may have to sell our products at prices which are lower than the prices at which we purchased our raw materials.Furthermore, PRC regulations grant broad powers to the government to adjust prices of raw materials and manufactured products.Although the government has not imposed price controls on our raw materials or our products, it is possible that price controls may be implemented in the future, thereby affecting our results of operations and financial condition. In 2010, 90% of our raw materials were provided by the following four suppliers (dollars in thousands): Name Cost of Supplies Percentage of Total Cost of Supplies Tianjin Longhui Graphite Products Company $ 28 % China Jinxi Petrochemical Inc. $ 24 % Shanxi Wenshuitai Chemical Inc. $ 21 % Shanghai Hongte Chemical Inc. $ 17 % -7- No suppliers accounted for 10% or more of our total raw material purchases in 2009. As seen in the table above, substantially all of our supplies in 2010 were purchased from four suppliers. Nonetheless, because of the diversity of available sources of these raw materials, we believe that our raw materials are currently in adequate supply and will continue to be so in the future. In the third and fourth quarters of 2010, we used cash provided by bank loans to purchase inventory and to pay advances to suppliers for materials to lock in raw material costs. Our Customers Our customers include over 200 distributors located throughout 22 provinces in China as well as end users located in China.Our distributors sold our products to end customers both in China and in foreign countries, including, among others, Japan, the United States, Spain, England, South Korea and India.These end users consist of companies in various industries, including automobiles, defense, molding, machinery and tool manufacturers.Our direct sales consist of sales of our graphite electrodes to steel manufacturers and metallurgy companies located in China and sales of our fine grain graphite and high purity graphite products to molding companies located in China. We generally do not enter into long-term contracts with our distributors or customers.Our distributors and customers generally purchase our products pursuant to purchase orders. We currently have one long-term agreement with one of our distributors; however, the volume of sales from such distributor is not material to our business. Our distributors and customers generally purchase on credit, depending on their credit history and volume of purchases from us.During 2010, as a result of the global economic recovery and the expansion of our production capacity, we experienced an increased demand of our products and increased sales. This led to an increase in our net accounts receivable from $5.2 million at December 31, 2009 to $6.2 million at December 31, 2010. Sales to four of our distributors in 2010 and two distributors in 2009 accounted for 10% or more of our net sales in 2010 as follows (dollars in thousands): Name Sales Percent of Net Sales Sales Percent oNet Sales Changzhou Zhenrun Carbon Products Sales Co., Ltd. $ 24
